t c summary opinion united_states tax_court kennie blackmon petitioner v commissioner of internal revenue respondent docket no 5165-07s filed date kennie blackmon pro_se michael t sargent for respondent gustafson judge this case was heard pursuant to the provisions of section in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case 1unless otherwise indicated all citations of sections refer to the internal_revenue_code_of_1986 u s c in effect for the tax_year at issue the internal_revenue_service irs determined a deficiency of dollar_figure in the federal_income_tax of petitioner kennie blackmon after concessions the issue for decision is whether mr blackmon is entitled to deductions under sec_162 for i his mileage between his residence and his work site and ii his purchase of work_clothes boots and tools on the facts proved at trial mr blackmon is not entitled to deductions under sec_162 greater than respondent has conceded background some of the facts have been stipulated and are so found the stipulation of facts filed date and the attached exhibits are incorporated herein by this reference at the time that he filed his petition mr blackmon resided in north carolina mr blackmon’s residence and place of work mr blackmon is a pipe fitter and maintenance worker he has resided in chadbourn north carolina for many years but he has not worked in chadbourn for many years since he has worked mostly but not entirely at a plant in darlington south carolina about miles from his home ie miles round 2respondent concedes that before application of the limitation imposed by sec_67 ie percent of adjusted_gross_income mr blackmon is entitled to i a deduction of dollar_figure under sec_162 for the expense of tools and ii a deduction of dollar_figure for tax preparation fees under sec_212 trip during the year at issue mr blackmon worked at the darlington plant between january and december on about three occasions from to there were layoffs at the darlington plant during which for periods of several months mr blackmon worked at other jobs in maxton north carolina miles from chadbourn miles round trip riegelwood north carolina miles from chadbourn miles round trip and other locations that mr blackmon could not recall at trial these distances were not proved at trial but we take judicial_notice of them pursuant to rule b of the federal rules of evidence because of these layoffs mr blackmon believes that his work in darlington was temporary he testified i mean you may go in tomorrow and be laid off so i consider all jobs temporary mr blackmon’s form_1040 mr blackmon timely filed his form_1040 u s individual_income_tax_return claiming the following job expenses and most other miscellaneous deductions on his schedule a itemized_deductions i unreimbursed employee_expenses of dollar_figure ii tax preparation fees of dollar_figure which respondent has conceded and iii other expenses of dollar_figure mr blackmon’s claimed unreimbursed employee_expenses consisted of the following i vehicle expenses of dollar_figure ie big_number business miles at the standard mileage rate of cents per mile and ii job expenses for work_clothes and boots of dollar_figure mr blackmon’s claimed other expenses consisted entirely of an itemized_deduction for tools of dollar_figure of which respondent has conceded dollar_figure leaving only dollar_figure still at issue mr blackmon’s substantiation of his expenses with respect to his claimed deduction for vehicle expenses mr blackmon testified that during his employment at the darlington plant in he drove to and from his residence and work site each workday he presented no log calendar diary work or leave record or other written record to corroborate his mileage claim with respect to his claimed deduction for work_clothes and boots mr blackmon testified that in his line of work as a pipe fitter he worked in close proximity to welders and that he purchased denim jeans denim shirts and boots to avoid getting burned by sparks from the nearby welding activity he acknowledged that his claimed deduction of dollar_figure for work_clothes and boots was an estimate with respect to his deduction for tools mr blackmon testified that he purchased a protracting level for dollar_figure or dollar_figure and other stuff that he could not recall in detail however he presented no receipts credit card slips canceled checks or checkbook registers to substantiate the expenditures_for work_clothes boots or tools discussion at issue is mr blackmon’s entitlement to deductions that he claimed on his tax_return for job-related expenses sec_162 allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_262 however provides that no deduction is allowed for personal living or family_expenses deductions are strictly a matter of legislative grace and taxpayers must satisfy the specific requirements for any deduction claimed see 503_us_79 292_us_435 taxpayers are required to maintain records sufficient to substantiate their claimed deductions see sec_6001 sec_1_6001-1 income_tax regs c f_r i vehicle expenses a personal versus business_purpose mr blackmon contends that he is entitled to deduct the standard mileage rate for the miles he drove between his residence in chadbourn north carolina and his work site in darlington south carolina however in general the cost of daily commuting to and from work is a nondeductible personal_expense see 326_us_465 sec_1_162-2 income_tax regs in order to prevail mr blackmon needed to prove that his transportation to and from work was not a normal commuting expense but he was unable to do so mr blackmon has not worked in chadbourn north carolina for many years rather mr blackmon must have other reasons sufficient to him for living in chadbourn north carolina and he is certainly free to live there and free to work wherever he pleases however it is clear that his reason for living in chadbourn is not related to his reason for working miles away in darlington south carolina rather personal reasons motivate that decision and in he made his long drive to work each day for those personal reasons cf 55_tc_783 a taxpayer may deduct daily transportation_expenses that he incurs in going between his residence and a work location that is temporary and that is outside the metropolitan area where he lives and normally works brockman v commissioner tcmemo_2003_3 aldea v commissioner tcmemo_2000_136 revrul_99_7 1999_1_cb_361 however mr blackmon does not meet this exception both because his work at the darlington plant was not really temporary and because there was not a single metropolitan area where he both lived and normally worked although mr blackmon considers his work in the darlington plant temporary the facts show otherwise he worked in the darlington plant for months of and for most of the years before his testimony about the layoffs and his other employment was summary and vague those layoffs were few and brief during his long tenure at the darlington plant and it is clear that the darlington plant was always his default work location--the one to which he intended to return and did return when the layoffs were over even if mr blackmon’s work at the darlington plant could be characterized as temporary the temporary nature of a job is not in and of itself a sufficient basis to make transportation_expenses deductible rather that temporary_work_location must be outside the metropolitan area where he lives and normally works if a taxpayer like mr blackmon ordinarily works outside the metropolitan area in which he lives then his transportation_expenses to a temporary job that is also outside the metropolitan area where he lives are not deductible see aldea v commissioner supra revrul_99_7 supra from at least as early as through the year at issue mr blackmon did not ordinarily work in the metropolitan area of chadbourn north carolina in which he lived consequently his decision to live apart from his work was a personal one and even if his job or jobs were temporary that fact would not render his daily transportation expense deductible rather it remains a personal commuting expense b substantiation respondent contends that mr blackmon’s deduction of dollar_figure under sec_162 for vehicle expenses must be disallowed for the additional reason that he has not substantiated the mileage he claims to have driven between his residence and his work site sec_274 imposes stringent substantiation requirements for claimed deductions relating to the use of listed_property which is defined under sec_280f to include passenger automobiles under this provision any deduction claimed with respect to the use of a passenger_automobile like mr blackmon’s will be disallowed unless the taxpayer substantiates specified elements of the use by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement see sec_274 sec_1_274-5t temporary income_tax regs fed reg date the elements that must be substantiated to deduct the business use of an automobile are i the amount of the expenditure ii the mileage for each business use of the automobile and the total mileage for all uses of the automobile during the taxable_period iii the date of the business use and iv the business_purpose of the use of the automobile see sec_1_274-5t temporary income_tax regs fed reg date mr blackmon testified that each workday from january to december he drove miles each way between his residence and his work site and he claimed a deduction for big_number miles on his form_1040 mr blackmon has not corroborated his testimony with any records or other evidence to substantiate these claims or the other specified elements of his business use of his vehicle that are required by the regulations moreover if he drove the 142-mile round trip days each week during that 50-week period ie days he would have driven only big_number miles not the big_number miles alleged because of mr blackmon’s failure to present any records or other evidence to supplement his testimony we find that he has not substantiated the required elements of his vehicle expense under sec_274 and the regulations thereunder accordingly we hold that mr blackmon is not entitled to deduct his alleged vehicle expenses for transportation between his residence and his work site in ii purchase of work_clothes and boots respondent contends that mr blackmon is not entitled to a deduction of dollar_figure under sec_162 for his estimated cost of work_clothes and boots because he has not substantiated any such purchases during as is noted above taxpayers are 3it is unlikely that the costs of denim jeans and shirts would be deductible in any event because they could be worn for general or personal purposes 74_tc_1266 required to maintain records sufficient to substantiate their claimed deductions see sec_6001 sec_1_6001-1 income_tax regs however mr blackmon has not corroborated his testimony with any records or other evidence to substantiate his claimed deduction of dollar_figure we find that mr blackmon’s uncorroborated testimony--in tandem with his admission that the dollar amount of his claimed deduction was a mere estimate--is insufficient to meet the substantiation requirements of sec_6001 accordingly we hold that mr blackmon is not entitled to any deduction for his alleged purchase of work_clothes and boots in iii purchase of tools on the basis of mr blackmon’s testimony at trial that he purchased a protracting level for use at his work site respondent concedes that mr blackmon is entitled to a deduction of dollar_figure under sec_162 for that purchase however respondent contends that mr blackmon is not entitled to an additional deduction of dollar_figure under sec_162 for purchasing other tools 4the court may estimate allowable expenses under 39_f2d_540 2d cir but only if there is sufficient evidence in the record to provide a basis for the estimate 85_tc_731 and the substantiation requirements under sec_274 do not apply 5mr blackmon claimed on his form_1040 a deduction of dollar_figure for the purchase of tools the excess of that dollar_figure claimed deduction over respondent’s concession of a dollar_figure deduction for a continued because he has not substantiated any purchases of other tools during mr blackmon has not corroborated the estimate given in his testimony with any records or other evidence to substantiate his deduction of dollar_figure for the claimed purchase of tools as the law requires see sec_6001 sec_1_6001-1 income_tax regs in making his concession that mr blackmon is entitled to a deduction of dollar_figure under sec_162 for his purchase of a protracting level respondent has generously construed sec_6001 and has applied it liberally to concede the deductibility of mr blackmon’s purchase we find that mr blackmon’s uncorroborated testimony is insufficient to substantiate the remainder of his claimed deduction for the purchase of tools under sec_6001 accordingly we hold that mr blackmon is not entitled under sec_162 to a deduction greater than respondent has conceded for mr blackmon’s alleged purchase of tools iv respondent’s concessions respondent has conceded that mr blackmon is entitled to miscellaneous deductions of dollar_figure for tax_return preparation plus dollar_figure for tools totaling dollar_figure however such miscellaneous deductions are deductible only to the extent that continued protracting level is the dollar_figure that remains in dispute they exceed percent of the taxpayer’s adjusted_gross_income agi sec_67 mr blackmon’s agi for was dollar_figure so his miscellaneous expenses are deductible only to the extent they exceed dollar_figure ie percent of dollar_figure since the conceded deductions of dollar_figure do not exceed that amount they do not affect the calculation of the deficiency as a result the irs’s determination of mr blackmon’s deficiency in income_tax for will be sustained in full to reflect the foregoing decision will be entered for respondent
